Exhibit 10.XX

OAK RIDGE FINANCIAL SERVICES, INC.

LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
June 20, 2011, by and between Oak Ridge Financial Services, Inc., a North
Carolina corporation (the “Company”), and Lynda J. Anderson (the “Participant”).
The Company hereby grants Restricted Stock in accordance with section 7 of the
Company’s Long-Term Stock Incentive Plan (the “Plan”) to the Participant,
subject to the terms and conditions of this Agreement. Terms that are defined in
the Plan are used in this Agreement as the terms are defined in the Plan.

WHEREAS, the Plan Committee appointed to administer the Plan (the “Plan
Committee”) has approved a restricted stock award to the Participant under the
terms and conditions provided in the Plan and in this Agreement, and

WHEREAS, the parties desire to set forth the terms and conditions of the
restricted stock award.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the Company and the Participant agree as follows.

1. Grant of Award. Subject to the terms and conditions set forth in the Plan and
in this Agreement, the Participant is hereby awarded 350 restricted shares (the
“Restricted Shares”) of the Company’s common stock. The date of this award (the
“Restricted Stock Award Date”) is June 20, 2011.

2. Representations of Participant. Participant hereby (a) accepts the award of
Restricted Shares described in section 1, (b) agrees that the Restricted Shares
will be issued and shall be held in uncertificated form until all of the
restrictions shall have lapsed and will be held by the Participant and the
Participant’s successors subject to (and will not be disposed of except in
accordance with) all of the restrictions, terms, and conditions contained in
this Agreement and the Plan, (c) represents that he or she is acquiring the
Restricted Shares for investment and not for resale or other distribution,
(d) understands that the transfer or resale of the Restricted Shares may be
subject to restriction under the Securities Act of 1933 or applicable state
securities laws, and (e) agrees that the following legend may be noted in the
Company’s stock transfer books:

“These shares are subject to the terms and restrictions of the Oak Ridge
Financial Services, Inc. Long-Term Stock Incentive Plan; such shares are subject
to forfeiture or cancellation under the terms of said Plan; and such shares
shall not be sold, transferred, assigned, pledged, encumbered, or otherwise
alienated or hypothecated except pursuant to the provisions of said Plan, a copy
of which Plan is available from Oak Ridge Financial Services, Inc. upon
request.”

3. The Restricted Shares are Conditional and are Subject to Forfeiture. The only
condition to unrestricted ownership of the Restricted Shares that must be
satisfied by the Participant is that the Participant must maintain continuous
service with the Company or a Subsidiary for one year and one day after the
Restricted Stock Award Date. The Restricted Shares shall be unvested until one
year and one day after the Restricted Stock Award Date. If the Participant
maintains continuous service with the Company or a Subsidiary for one year and
one day after the Restricted Stock Award Date, the Restricted Shares shall
become fully vested and non-forfeitable one year and one day after the
Restricted Stock Award Date and the Participant thereafter shall possess all
right, title, and interest in and to the shares. If the Participant does not
maintain continuous service with the Company or a Subsidiary for one year and
one day after the Restricted Stock Award Date, whether because of voluntary or
involuntary termination, termination because of disability, or death, the
Restricted Shares shall be forfeited in their entirety by the Participant
effective as of the date the Participant’s service terminates, unless in its
sole discretion the Plan Committee elects to accelerate the Participant’s
vesting in and right to all or a portion of the Restricted Shares when the
Participant’s service terminates. However, if a Change in Control occurs within
one year and one day after the Restricted Stock Award Date and if the
Participant maintains continuous service with the Company or a Subsidiary
through the date of the Change in Control, and provided the Restricted Shares
shall have been outstanding for at least six months when the Change in Control
occurs, then on the date of the Change in Control the Restricted Shares shall
become fully vested and non-forfeitable and the Participant thereafter shall
possess all right, title, and interest in and to the Restricted Shares.

4. Restriction Period. Except as otherwise provided in this Agreement or the
Plan, the Participant may not sell, assign, transfer, pledge, or otherwise
dispose of or encumber any of the Restricted Shares, or any interest therein,
until the Participant’s rights in the Shares are vested in accordance with
section 3 (the “Restriction Period”). Any purported sale, assignment, transfer,
pledge, or other disposition or encumbrance in violation of this Agreement or
the Plan shall be void and shall have no effect.



--------------------------------------------------------------------------------

5. Voting and Dividends. During the Restriction Period and except as otherwise
provided in the Plan, the Restricted Shares shall confer on the Participant all
of the rights of a shareholder. Stock dividends and shares issued as a result of
any stock-split, if any, issued with respect to the Restricted Shares shall be
treated as additional Restricted Shares and shall be subject to the same
restrictions and other terms and conditions that apply with respect to, and
shall vest or be forfeited at the same time as, the Restricted Shares with
respect to which such stock dividends or shares are issued.

6. The Plan Governs. The Restricted Shares and this Agreement are subject to the
terms and conditions of the Plan, as well as any rules of the Plan Committee
under the Plan. The Participant acknowledges having received a copy of the Plan.
The Participant represents that he or she is familiar with the terms and
provisions of the Plan. The Participant accepts the Restricted Shares subject to
all the terms and provisions of the Plan. The Participant agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Plan
Committee having to do with the Plan or this Agreement.

7. No Internal Revenue Code Section 280G Cutback. The Restricted Shares awarded
under this Agreement shall not be subject to section 13.6 of the Plan, which
provides that payments attributable to the Plan that are “parachute payments”
within the meaning of Internal Revenue Code section 280G are subject to
reduction to the extent necessary to avoid Adverse Tax Consequences.

8. Certificates. Provided book entry registration is allowed by the Company’s
Articles of Incorporation and Bylaws, and despite any provision of the Plan that
provides for issuance of a stock certificate or certificates, the Participant
hereby agrees that the Company may record the Participant’s ownership of the
shares using a book entry system instead of issuing certificates representing
shares of common stock awarded by this Agreement.

9. Entire Agreement. This Agreement and the Plan supersede any and all other
prior understandings and agreements, either oral or in writing, between the
parties concerning the subject matter and constitute the sole agreement between
the parties relating to the subject matter. All prior negotiations and
agreements between the parties concerning the subject matter of this Agreement
are merged in this Agreement. Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements concerning the Restricted
Shares have been made by any party or by anyone acting on behalf of any party
that are not contained in this Agreement or in the Plan, and each acknowledges
that any agreement, statement, or promise concerning the Restricted Shares that
is not contained in this Agreement or the Plan is not valid, is not binding, and
is of no force or effect.

10. Modification. No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and is
signed by the parties. However, the Company may change or modify this Agreement
without the Participant’s consent or signature if, in its sole discretion, the
Company determines that the change or modification is necessary for purposes of
compliance with or exemption from the requirements of the Internal Revenue Code
of 1986, including, but not limited to, section 409A of the Internal Revenue
Code of 1986, or any regulations or other Department of Treasury guidance of
general application issued under the Internal Revenue Code of 1986. The Company
may amend this Agreement to the extent permitted by the Plan.

11. Headings. The headings in this Agreement are solely for convenience of
reference and shall not affect the interpretation of this Agreement.

12. Notice. All notices and other communications required or permitted under
this Agreement shall be written and shall be delivered personally or sent by
registered or certified first-class mail, postage prepaid, and return receipt
required, addressed as follows: if to the Company, to the Company’s executive
offices in Oak Ridge, North Carolina, and if to Participant or his or her
successor, to the address last furnished by the Participant to the Company. Each
notice and communication shall be deemed to have been given when received by the
Company or the Participant.

 

2



--------------------------------------------------------------------------------

13. Taxes. In connection with the transfer of shares of common stock as a result
of the vesting of Restricted Shares, the Company shall have the right to require
the Participant to pay an amount in cash sufficient to cover any tax, including
any Federal, state, or local income tax required by any governmental entity to
be withheld or otherwise deducted and paid with respect to such transfer
(“Withholding Tax”), and to make payment to the appropriate taxing authority of
the amount of such Withholding Tax.

14. No Registration Rights. The Participant acknowledges and agrees that the
Company and its Subsidiaries are under no obligation to register the
Participant’s offer and sale of the Restricted Shares awarded under this
Agreement under the Securities Act of 1933 or the securities laws of any state.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the date specified in section 1, and the
Participant has duly executed this Agreement as of the date specified in section
1 and consents to and approves all of its terms.

 

PARTICIPANT     OAK RIDGE FINANCIAL SERVICES, INC.     a North Carolina
corporation

/s/ Lynda J. Anderson

    By:  

 

Lynda J. Anderson           Its:  

 

 

3